Case 2:17-cv-06749-CBM-JPR Document 86 Filed 10/08/20 Page 1 of 2 Page ID #:2032




    1
    2
    3
    4
    5
    6
    7
    8
    9
                          UNITED STATES DISTRICT COURT
   10
                         CENTRAL DISTRICT OF CALIFORNIA
   11
   12
        GOOD DAY, INC., a California         )   Case No.: 2:17-cv-06749-CBM-JPRx
   13   Corporation; JACK CHANG; MING        )
        TAI CHANG, LIU KAOHUAW               )   ORDER GRANTING
   14   CHANG; JOHN CHANG,                   )   STIPULATION TO DISMISS WITH
                                             )   PREJUDICE ENTIRE ACTION
   15               Plaintiffs,              )   [ JS-6]
                                             )
   16        vs.                             )
                                             )
   17   CITY OF MONTEREY PARK, a             )
        municipal corporation; and DOES 1-10 )
   18   INCLUSIVE,                           )
                                             )
   19               Defendants.              )
                                             )
   20                                        )
                                             )
   21
   22
   23
   24
   25
   26
   27
   28
                                      -1-
                  ORDER GRANTING STIPULATION TO DISMISS WITH
                           PREJUDICE ENTIRE ACTION
Case 2:17-cv-06749-CBM-JPR Document 86 Filed 10/08/20 Page 2 of 2 Page ID #:2033




    1
    2         Pursuant to stipulation of the parties, and pursuant to Federal Rule of Civil
    3   Procedure 41(a)(1)(A), the Court finds good cause to GRANT the stipulation.
    4   Accordingly, this action is dismissed in its entirety with prejudice. Each side to
    5   bear their own costs.
    6         IT IS SO ORDERED.
    7   DATED: OCTOBER 8, 2020                 __________________________________
                                               Honorable Consuelo B. Marshal
    8
                                               United States District Judge
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                       -2-
                   ORDER GRANTING STIPULATION TO DISMISS WITH
                            PREJUDICE ENTIRE ACTION
